DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (US 6,652,868).
With regard to claims 1 and 7, Simon et al. teach a non-invasive transportation method, characterized in comprising: applying needlelike crystals onto skin (abstract, Col. 3 lines 34-40, Col. 5 lines 20-29, Col. 6 lines 5-16, raphide calcium oxalate crystals can be used), wherein the needlelike crystals form a micro-channel array in epidermis layer (abstract, Col. 5 lines 10-15 the selected particles penetrate the epidermis), whereby active ingredients are transported into the skin through the micro-channel array (Col. 4 lines 1-13, Col. 6 line 44 crystals are mixed with oil, Col. 4 lines 46-54 oil as an active ingredient, crystals are mixed with a substance such as oil which is taken as an active ingredient and is therefore applied when the crystals are applied, additional oil or other substances can be applied after the composition including the crystals is applied), wherein the needlelike crystals comprise raphide (Col. 3 lines 34-40, Col. 5 lines 20-29, Col. 6 lines 5-16, raphide crystals can be used).

With regard to claim 3, active substances can be applied after crystal application (Col. 4 line44-line 65).
With regard to claim 5, the composition is massaged into the skin (Col. 3 lines 40-53).
With regard to claim 6, see Col. 1 lines 15-19, Col. 2 lines 51-57.
With regard to claim 8, see at least Col. 3 line 39, at least Diffenbachia is a member of the Araceae family.
With regard to claim 11, see Col. 5 lines 10-26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 6,652,868) as applied to claim 1 above, and further in view of Dreher (US 2014/0309173 A1).
With regard to claim 4, Simon et al. teach that after the crystal composition is applied for the skin peel a further active substance is applied (Col. 4 line 44-line 65) but Simon et al. do not disclose using an additional transdermal transportation methods.  However, Dreher teach that after doing a peel, an additional substance is applied via microneedles or other transdermal means to assist in penetration ([0421], [0141], [0302], [0304], [0311]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 6,652,868) as applied to claims 8 and 1 above.
With regard to claim 9, Simon et al. explicitly teach raphide calcium oxalate from the Araceae family (Col. 3 line 39) but does not explicitly disclose Lasia spinosa.  However, as raphide calcium oxalate from plants are explicitly disclosed it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose Lasia spinosa as the source of the raphide as there are a limited number of options available to try and crystals can be provided form a variety of sources to yield the same predictable result.  One of ordinary skill would reasonably look to various sources of raphide crystals for selection.
With regard to claim 10, Simon et al. teach the length of the crystal and that the crystal is selected to be able to penetrate the skin (Col. 3 lines 1-5) but do not explicitly disclose the width.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a width as recited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would be able to select the dimension as desired for penetration.  Further raphide crystals are naturally occurring and would fall within a natural range.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783